Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reasons for Allowance
Claim(s) 1-6, 9-14 and 16-23 is/are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for antenna system with multiple transmit paths are described and implemented via a wireless device to adapt to a variety of different wireless scenarios. Each of independent claims, claim 1 (“A wireless device”), claim 11 (“An antenna system”) and claim 17(“A wireless device”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A wireless device comprising: 
a set of antennas; and 
a set of signal paths to support wireless communication for the wireless device, the signal paths including: 
a first signal path including a first duplexer, the first signal path being operably connected to a first antenna of the set of antennas and configured to support transmission to and primary receive from a first cell group of a wireless network; 
a second signal path including a second duplexer, the second signal path operably connected to a second antenna of the set of antennas and configured to support transmission to and primary receive from a second cell group of the wireless network; 
a third signal path including a first filter, the third signal path connected to a third antenna of the set of antennas and configured to support antenna diversity receive from the first cell group of the wireless network; 
a fourth signal path including a second filter, the fourth signal path connected to a fourth antenna of the set of antennas and configured to support antenna diversity receive from the second cell group of the wireless network, 
a first switch operatively connected to the set of antennas, the second signal path, and the fourth signal path; 
a second switch operatively connected to the first switch and the first signal path, the first signal path being configured for a first signal band; 
a third switch operatively connected to the first switch and the third signal path, the third signal path being configured for the first signal band; 
a fifth signal path operatively connected to the second switch and configured for a second signal band; and 
a sixth signal path operatively connected to the third switch and configured for the second signal band, 
wherein the second switch is operable to switch between the first signal path and the fifth signal path to enable wireless communication via the first signal band, and the third switch is operable to switch between the third signal path and the sixth signal path to enable wireless communication via the second signal band.

Claim(s) 11 and 17 is/are allowed for the same reason as stated above.

Consequently, all dependent claims from claim(s) claims 11 and 17 is/are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHIREN QIN/Examiner, Art Unit 2411